Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 1 of 15 PagelD 1

UNITED STATES DISTRICT COURT...
MIDDLE DISTRICT OF FLORIDA: ©) ° > 2) 2: ||
TAMPA DIVISION ~~. --..

me. Te we

Ce

nn : 8
wage tt sere
if CUM moe ss.

vee AL eg

RHONDA TORRES,
Plaintiff,
v.

THE HOUSING AUTHORITY
OF THE CITY OF TAMPA, a
legal entity existing pursuant to
Chapter 421, Florida Statutes;

Case No. 8:19-cv 2°7\-T-26- $0 £

JEROME RYANS, in his official
capacity as Executive Director
the Housing Authority of the
City of Tampa, Florida;

and

MARGARET JONES,

in her official capacity as
Director of Assisted Housing,
Housing Authority of the
City of Tampa, Florida,

kok kK kK RF ROR OR OK KOK RK OR KOK OK KOK KR OK OK OK KR OK

Defendants.

REECE EEEREKEERRHEEEEEEEEEEE

COMPLAINT FOR
DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES

I. PRELOMINARY STATEMENT

1. Plaintiff brings this action pursuant to 42 U.S.C. § 3613 (U.S.
Fair Housing Act — “the Act”) based upon her entitlement under § 3604(f)(2) and
§ 3604(f)(3)(B) to a “reasonable accommodation” of her § 3602(h) “handicap” to

-1-
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 2 of 15 PagelD 2

have Defendants permit Plaintiff's adult daughter, Ashley Santiago, to reside in her
federally-subsidized dwelling asa resident-caregiver, which subsidy is administered
by the Housing Authority of the City of Tampa (HACT), operating as a legal entity
pursuant to Chapter 421, Florida Statutes, wherein HACT is a covered “person”
within the meaning of § 3602(d).

3. Plaintiff RHONDA TORRES is a natural person, residing in
Tampa, Hillsborough County, Florida at 8806 Crestview Drive, Apt. “D”, Tampa, FL
33604 with her said adult daughter, Ashley Santiago.

4. Defendant THE HOUSING AUTHORITY OF THE CITY OF
TAMPA (HACT) is a public housing authority in Hillsborough County, Florida,
operating as a legal entity pursuant to Chapter 421, Florida Statutes, with authority
to be sued under § 421.08, Florida Statutes.

5. Defendant MARGARET JONES is the HACT Director of
Assisted Housing, which consists primarily of the federal housing voucher subsidy
known as “Section 8”. Defendant Jones has personally made all decisions material
hereto.

6. Defendant JEROME RYANS isthe HACT Executive Director,
the supervisor of Defendant Jones, and has approved all decisions made.

7. Plaintiff, as will be more fully set forth below, alleges that Defendant

Jones’ refusal to “reasonably accommodate” Plaintiffs § 3602(h) “handicap”
violated 42 U.S.C. § 3604(f)(2) and § 3604(f)(3)(B) that Defendant Ryans is liable
because he is Defendant’s Jones’ supervisor as to all of Defendant Jones’ actions

-2-
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 3 of 15 PagelD 3

herein, and that Defendant HACT is liable as the “principal” of Defendants Ryans
and Jones, HACT’s agents.

8. Consistent with the foregoing, Plaintiff seeks actual damages
that are attributable to Defendant Jones’ refusal and delay to “reasonably accommo-
date” Plaintiffs 3602(h) “handicap” and actual damages, jointly and severally,
against all Defendants for having caused all actual damages that Plaintiff should

incur thereby.
II. JURISDICTION

9. Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 in
that this is a “federal question” litigation comprising a civil action arising under the
laws of the United States.

10. Jurisdiction is also conferred by 42 U.S.C. § 3613.

11. __— Plaintiffs claims for actual damages are authorized by 42

U.S.C. § 3613 (c)(1) with respect to all Defendants.
Ill. STATUTORY BACKGROUND

A. THE SECTION 8 VOUCHER PROGRAM
12. ‘As set forth in 42 U.S.C. § 1437f(a), the Section 8 housing
assistance program was established by Congress under the following policy:

For the purpose of aiding lower-income families in obtaining a decent
place to live and of promoting economically mixed housing, assistance

-3-
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 4 of 15 PagelD 4

payments may be made with respect to existing housing in accordance
with the provisions of this section.

13. Aspertinent hereto, the Section 8 Program operates as follows:
After an application for a Section 8 voucher is approved by a public housing
authority (PHA, or HACT in this case), the participant (e.g., Plaintiff) then seeks a
dwelling which has the appropriate number of bedrooms and meets the Housing
Quality Standards (HQS) mandated by 24 C.F.R. § 982.401. Once the PHA
approves the dwelling, a Dwelling Lease is signed by the participants/tenants, the
landlord, and the PHA which, inter alia, requires the tenant family to pay a portion
of the “contract” rent (i.e., market value) based upon a percentage of the family’s
income, with the PHA paying the remainder of the contract rent.

14. For purposes of this case, the statute mandates that the amount
of rent plus tenant-paid utilities the tenant/participant will pay must not exceed
30% of the tenant’s income. 42'U.S.C. § 1437f(0)(2)(A). The subsidy is federally
budgeted money that Defendant HACT per Defendant Jones’ determines the .

participant is entitled, including the amount of said monthly subsidy.

B. FAIR HOUSING ACT “HANDICAP” DISCRIMINATION
15. The United States Fair Housing Act of 1968 (“Act” or “the Act”),
as amended in 1988, 42 U.S.C. §§ 3601 - 3619, states at § 3601 the Act’s “Declara-
tion of Policy”:
It is the policy of the United States to provide, within constitutional

limitations, for fair housing throughout the United States.

-4-
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 5 of 15 PagelD 5

16. _As pertains to Plaintiffs rights and Defendants’ obligations
herein, 42 U.S.C. § 3604(£) prohibits discrimination against persons with one or
more “handicap”, using the following language:

§ 3604. Discrimination in the sale or rental of housing
and other prohibited practices

As made applicable by section 3603 of this title and except as ex-

empted by sections 3603 (b) and 3607 of this title, it shall be
awful—

* * *

(f) [special rights of handicapped persons ]

* * *

(2) Todiscriminate against any person in the terms, con-
ditions, or privileges of sale or rental of a dwelling,
or in the provision of services or facilities in connection
with such dwelling, because of a handicap of—

(A) | that person; or

(3) For purposes of this subsection, discrimination
includes—

(B) arefusal to make reasonable accommoda-
tions in rules, policies, practices, or services,
when such accommodations may be nec-
essary to afford such person equal oppor-
tunity to use and enjoy a dwelling;

Emphasis added.
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 6 of 15 PagelD 6

17. “Handicap” for purposes of the Act and as pertains to Plaintiff
herein is defined by 42 U.S.C. § 3602(h) as:

§ 3602 Definitions. As used in this subchapter—

* * *

(h) “Handicap” means, with respect to a person--

(1) a physical or mental impairment which substantially
limits one or more of such person's major life activities,

(2)  arecord of having such an impairment, or
(3) being regarded as having such an impairment,

but such term does not include current, illegal use of or addic-
tion to a controlled substance (as defined in section 802 of
Title 21).

Emphasis added.
18. Other definitions in § 3602 that pertain to this lawsuit are set
forth as follows:

(b) “Dwelling” means any building, structure, or portion thereof
which is occupied as, or designed or intended for occupancy as,
a residence by one or more families, and any vacant land which
is offered for sale or lease for the construction or location
thereon of any such building, structure, or portion thereof.

(c) “Family” includes a single individual.

(d) “Person” includes one or more individuals, corporations,
partnerships, associations, labor organizations, legal represen-
tatives, mutual companies, joint-stock companies, trusts,
unincorporated organizations, trustees, trustees in cases under
Title 11, receivers, and fiduciaries.

(f) “Discriminatory housing practice” means an act that is
unlawful under section 3604, 3605, 3606, or 3617 of this title.

-6-
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 7 of 15 PagelD 7

(i) “Aggrieved person” includes any person who--

(1) _ claimsto have been injured by a discriminatory housing
practice; or

(2) believes that such person will be injured by a discrimi-
natory housing practice that is about to occur.

(o) “Prevailing party” has the same meaning as such term has
in section 1988 of this title.

Emphasis added.

19. 420U.S.C. § 3613 grants to aggrieved persons, such as Plaintiff
herein, the right to bring a civil action in the appropriate United States District
Court in accordance with the following pertinent parts of said statute:

§ 3613 Enforcement by Private Persons
(a) Civil action

(1) (A) An aggrieved person may commence a civil ac-
tion in an appropriate United States district
court... not later than 2 years after the occur-
rence or the termination of an alleged discrimi-
natory housing practice . . . . to obtain appropri-
ate relief with respect to such discriminatory
housing practice or breach.

(B) The computation of such 2-year period shall not
include any time during which an administrative
proceeding under this subchapter was pending
with respect to a complaint or charge under this
subchapter based upon such discriminatory
housing practice. . . .
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 8 of 15 PagelD 8

(c) Relief which may be granted

(1) ‘In a civil action under subsection (a) of this section, if
the court finds that a discriminatory housing practice
has occurred or is about to occur, the court may award
to the plaintiff actual and punitive damages, and subject
to subsection (d) of this section, may grant as relief, as
the court deems appropriate, any permanent or tempo-
rary injunction, temporary restraining order, or other
order (including an order enjoining the defendant from
engaging in such practice or ordering such affirmative
action as may be appropriate).

(2) Inacivil action under subsection (a) of this section, the
court, in its discretion, may allow the prevailing party,
other than the United States, a reasonable attorney's fee

and costs. The United States shall be liable for such fees
and costs to the same extent as a private person.

IV. FACTUAL ALLEGATIONS

20. At all times material hereto, Plaintiff has resided in the
dwelling located at 8806 Crestview Drive, Apt. “D”, Tampa, FL 33604.

21. _‘ Plaintiffhas physical and mental handicaps within the meaning
of § 3602(f) that have increased in severity over time such that beginning at least as
early as March 2019, Plaintiff has needed a resident-caregiver to help Plaintiff cope
with her increasingly severe impairments. The existence of these several handicaps
at their present level of severity is evidenced by two exhibits attached hereto:

Plaintiff's Exhibit #1: Report of Eric R. James, MD, Plaintiffs treating
orthopedic phyisician, dated 22 July 2019.

Plaintiff's Exhibit # 2: Report of Grace Agagnos, Registered Licensed
Mental Health Counselor, Plaintiffs treating
mental health professional, dated 23 July 2019.

-8-
Case 8:19-cv-02071-CEH-SPF Document 1 Filed 08/20/19 Page 9 of 15 PagelD 9

22. These reports put in writing what these health care profession-
als had told Plaintiff orally in earlier months of this year of 2019.

23. Prior to 3 May 2019, Plaintiff had made oral requests to her
Section 8 Housing Counselor, Melissa Pagan, for a handicap accommodation under
the U.S. Fair Housing Act; but she received no response from Defendant HACT.

24. Onthemorning of3 May 20109, Plaintiffsubmitted a handwritt-
en completion of a HACT form titled “Client Request for Reasonable Accommoda-
tion (part of Plaintiff's Exhibit # 3, cited with more particularity below).

25. Later on that said date of 3 May 2019, the undersigned sent a
letter to Defendant Jones formally requesting the accommodation sought herein,
enclosing said Form, along with a one-page letter from Dr. James dated 1 May 2019.
Acopy of the undersigned’s letter to Defendant Jones and the enclosures thereto as
attached hereto as Plaintiff's Exhibit # 3.

26. This letter made it clear at the outset that the accommodation
requested included “Ms. Santiago’s income not being included in the household for
purposes of calculating the amount of the voucher subsidy.” That is, in Housing
Choice Voucher (Sec. 8) terms, at the point when Plaintiff's handicaps reached the
severity of requiring a resident-caregiver, Ashley Santiago’s status of residing in the
dwelling changed from family member to non-family member. To be clear, Plaintiff

here alleges that if her handicaps were not at their current level of severity, Ms.
Case 8:19-cv-02071-CEH-SPF Document1 Filed 08/20/19 Page 10 of 15 PagelD 10

Santiago would reside elsewhere; and it is possible that Plaintiffs orthopedic
handicap may become less severe.

27. On 22 May 2019, the undersigned exchanged e-mails with
Defendant Jones regarding defendant HACT’s response to the 3 May accommoda-
tion request. A copy of the print-out of the four e-mails (two from the undersigned
and two from Defendant Jones) is attached hereto as Plaintiff's Exhibit # 4.

28. To summarize the exchange cited in { 26. above, Defendant
Jones based her in denial of the accommodation request upon a HUD Section 8
regulation as to live-in aides; the undersigned clarified that the request was under
the Act and not pursuant to any Section 8 regulations; and Defendant Jones stated
that she had submitted the undersigned’s e-mail (and presumably the accommoda-
tion request) to the HACT attorneys.

29. On 27 June 2019, the undersigned sent a follow-up letter to
Defendant Jones, a copy of which is attached hereto as Plaintiff's Exhibit # 5.

30. On 16 July 2019, attorney Rhonda Stringer of the Saxon
Gilmore law firm on behalf of Defendants sent a letter to the undersigned that
agreed that Plaintiff requires a caretaker to reside with Plaintiff, denied the
accommodation to have Ms. Santiago be the resident-caretaker based upon HUD
Section 8 regulations, and made some factual allegations regarding the ability of
Ms. Santiago to be the person who is Plaintiff's resident-caretaker in accordance
with those Section 8 live-in aide regulations. A copy of said letter of attorney
Stringer is attached hereto as Plaintiff's Exhibit # 6.

-10 -
Case 8:19-cv-02071-CEH-SPF Document1 Filed 08/20/19 Page 11 of 15 PagelD 11

31.‘ In response, the undersigned sent to attorney Stringer a letter
dated 29 July 2019 attached hereto as Plaintiff's Exhibit # 7, which attached the
medical reports attached hereto as Plaintiff's Exhibit # 1 and Plaintiffs
Exhibit # 2 and disputed the legal contention that a HUD regulation as to Section
8 could undermine the Act of Congress embodied in the U.S. Fair Housing Act’s §
3604(f) of the Fair Housing Act.

32. Defendants made a final decision to deny Plaintiff's requested
accommodation by letter from attorney Stringer on 9 August 2019, a copy of which
is attached hereto as Plaintiff's Exhibit # 8. As stated therein, Defendants per
attorney Stringer assert that the requested accommodation is unreasonable because
it conflicts with Defendant’s interpretation of a regulation promulgated by HUD.

33. However, 42 U.S.C. § 3604(f) does NOT state:

A. A housing provider will be in compliance with § 3604(f) if the
housing provider bases a denial of an requested accommoda-

tion upon a Section 8 regulation, but which does not, in fact,

comply with § 3604."; NOR

B. A housing provider will be in compliance with § 3604 if it
disagrees with the specific uncontroverted expert opinions of

the treating health care providers for the person requesting the

accommodation as to the necessity of the requestor’s choice of

resident-caregiver.
V. PLAINTIFFS’ CURRENT HOUSING STATUS

34. _ Unlessthis Court enjoins Defendants to grant the handicap that

she has requested, she will lose her federal housing subsidy effective 31 August 2019

and very likely be homeless within a few weeks thereafter.

-l1-
Case 8:19-cv-02071-CEH-SPF Document1 Filed 08/20/19 Page 12 of 15 PagelD 12

VI. CLAIMS FOR RELIEF
COUNT I — CLAIM FOR INJUNCTIVE RELIEF

35. ‘Plaintiff hereby incorporates by reference her allegations
contained in 91. through § 34. above.

36. Inunlawfully denying Plaintiff's reasonable request to accom-
modate Plaintiffs handicaps at their present state of severity, Defendants have
violated 42 U.S.C. § 3604(f)(2) and § 3604(£)(3)(B).

37. Within the meaning of 42 U.S.C. § 3613(c)(1), Plaintiff is
entitled to an injunction requiring Defendants to forthwith approve Plaintiff's
requested accommodation to allow Plaintiffs daughter, Ashley Santiago, reside in
Plaintiff's dwelling as a resident-caregiver and not as a family member.

38. Upon prevailing herein, Plaintiff will be entitled to an award
from the defendants the costs of this action and to an award of a reasonable
attorney’s fee pursuant to 42 U.S.C. § 3613(c)(2).

WHEREFORE, Plaintiff respectfully prays that this Court will:

A. Find and declare that Defendants have violated 42 U.S.C. § 3604(f)(2)

and § 3604(f)(3)(B) in failing to accord Plaintiff the “reasonable
accommodation” to which she was entitled because of her “handi-
caps”;

B. Enter a preliminary and final injunction against Defendants that will

require Defendants to forthwith approve Plaintiffs requested accom-

-12-
Case 8:19-cv-02071-CEH-SPF Document1 Filed 08/20/19 Page 13 of 15 PagelD 13

modation to allow Plaintiffs daughter, Ashley Santiago, to reside in

Plaintiff's dwelling as a resident-caregiver and not as a family mem-

ber.

C. Award to Plaintiff the costs of this action, including a reasonable
attorney’s fee pursuant to 42 U.S.C. § 3613(c)(2);

D. Grant such other and further relief from Defendant Cunningham to
Plaintiff as may be just and equitable under the circumstances.

COUNT II — CLAIM FOR COMPENSATORY DAMAGE
39. Within the meaning of 42 U.S.C. § 3613(c)(1), Plaintiff has

incurred or is about to incur compensatory damages because of Defendants’
unlawful acts and/or failure and/or refusal to act.

40. Upon prevailing herein, Plaintiff will be entitled to an award
from Defendants of the costs of this action and to an award of a reasonable attor-
ney’s fee pursuant to 42 U.S.C. § 3613(c)(2).

WHEREFORE, Plaintiff prays that this Court will:

A. Find and declare that Defendants have violated 42 U.S.C. § 3604(f)(2)
and § 3604(f)(3)(B) in failing to accord Plaintiff the “reasonable
accommodation” to which she was entitled because of her “handi-
caps”; |

B. Enter a Final Judgment herein in favor of Plaintiff and against

Defendants.

-13-
Case 8:19-cv-02071-CEH-SPF Document1 Filed 08/20/19 Page 14 of 15 PagelD 14

C. Award to Plaintiff such damages from Defendants as she shall prove
under 42 U.S.C. § 3613(c)(1);

D. Award to Plaintiff the costs of this action, including a reasonable
attorney's fee pursuant to 42 U.S.C. § 3613(c)(2);

E. Grant such other and further relief to Plaintiff from Defendant HACT

as may be just and equitable under the circumstances.

ZL Mak. Ses ru -Nasoreg—

 

 

C. Martin Lawyer, Ill, Esquire e M. Inverso, Attorney’
Florida Bar # 128095 rida Bar # 377650

BAY AREA LEGAL SERVICES, INC. BAY AREA LEGAL SERVICES, INC.
1000 N. Ashley Drive, Suite # 518 201 14" Ave. SE, Suite “F”
Tampa, FL 33602-3717 Ruskin, FL 33570-5367

(813) 227-9050, Ext. 109 (813) 634-6044, Ext. 105

FAX: 252-3269 FAX: 634-1106

E-Mail: MLawyer@bals.org E-Mail: JInverso@bals.org
Counsel For Plaintiff Co-Counsel for Plaintiff

 

1. Eligible to practice in the Middle District
in accordance with Local Rule 2.02(b) in that
Bay Area Legal Services, Inc. is a “public entity
established under the laws of the United States
....” Application for admission to Middle Dis-
trict is pending.
Case 8:19-cv-02071-CEH-SPF Document1 Filed 08/20/19 Page 15 of 15 PagelD 15

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on 20 August 2019 I have furnished a copy of the
foregoing by U.S. Mail and facsimile transmission to:

Rhonda E. Stringer, Esquire

Florida Bar # 38857

SAXON, GILMORE, CARRAWAY,
GIBBONS, LASH, & WILCOX

201 E. Kennedy Blvd., # 600

Tampa, FL 33602-5181

(813) 314-4500

FAX: 314-4555

Attorney for Defendants

and by e-mail attachment to the e-mail addresses listed in Court Document # 15:

RStringer@SaxonGilmore.com
SMcFaul@SaxonGilmre.com

 

[ cml3\TORRES, Rhonda\Temporary Restraining Order - Motion and Memorandum - Draft.wpd ]

-12-
